ESCOLIOS VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. BRAU RAMIREZ — 95 DTA193
1. Las Reglas 63 y 65 de las de Procedimiento Criminal, 34 L.P.R.A. Ap. II, Rs. 63 y 65, establecen que las defensas, objeciones y/o planteamientos relacionados a la acusación, de ordinario deben presentarse con posterioridad a ésta. La moción de la parte peticionaria fue presentada en el Tribunal Superior, con el número correspondiente al procedimiento de vista preliminar.
2. Es interesante señalar que el remedio concedido por el Panel consiste en revocar la resolución recurrida y devolver el caso al Tribunal de Primera Instancia "para que éste ordene la celebración de una nueva vista para determinar causa probable en la que se permita el desfile de la prueba de defensa ofrecida y se proceda conforme con las normas aquí expresadas." Este remedio resulta difícil de compaginar con el vehículo procesal escogido por la parte peticionaria para presentar su planteamiento en primer lugar --la Regla 64(p) de las de Procedimiento Criminal.
*771Toda vez que no se recurre, como tal, de la determinación del Tribunal de Distrito de excluir la prueba de defensa ofrecida en la vista de causa probable para arrestar y sí de la denegatoria del Tribunal Superior de la moción de desestimación presentada por la parte peticionaria, pensaríamos que al concederse el recurso lo que procedería sería la desestimación de la acusación (que todavía no se ha presentado), que es el remedio que contempla la Regla 64.
3. En otros contextos, el Tribunal Supremo de Puerto Rico ha autorizado la consideración de defensas en la etapa de vista preliminar, cf., Hernández Ortega v. Tribunal Superior, 102 D.P.R. 765 (1974).
4. Lo que ayuda a entender la curiosa situación procesal señalada anteriormente, de que la parte peticionaria ha presentado una moción de desestimación bajo la Regla 64(p) cuando todavía no existe una acusación en el caso.
5. Particularmente, en el caso de la primera, no debe perderse de vista que la determinación de causa probable para el arresto a menudo se produce sobre la base de una declaración jurada.